Exhibit 10.1

 

AMENDMENT NO. 6 TO
CREDIT AGREEMENT

 

THIS AMENDMENT NO. 6 TO CREDIT AGREEMENT (“Amendment”) is dated as of May 1,
2006  and is entered into by and between AVIZA, INC., a Delaware corporation,
formerly known as Aviza Technology, Inc. (the “Borrower”) and BANK OF AMERICA,
N.A. (the “Lender”). All capitalized terms used herein but not otherwise defined
shall have the meanings ascribed to them in the Credit Agreement (as hereinafter
defined).

 

WITNESSETH

 

WHEREAS, the Borrower and the Lender have entered into that certain Credit
Agreement dated as of August 6, 2004, as amended by that certain Amendment No. 1
to Credit Agreement dated as of September 23, 2004, that certain Amendment No. 2
to Credit Agreement dated as of February 23, 2005, that certain Amendment No. 3
to Credit Agreement dated as of September 26, 2005, that certain Amendment No. 4
to Credit Agreement dated as of December 1, 2005, and that certain Amendment
No. 5 to Credit Agreement dated as of March 31, 2006 (collectively referred to
herein as the “Credit Agreement”); and

 

WHEREAS, the Borrower has requested that the Lender amend the Credit Agreement
as set forth herein, and the Lender is willing to do so subject to the terms and
conditions stated herein;

 

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Lender and the Borrower hereby agree as follows:

 

I.                                         Amendments to the Agreement. The
Lender and Borrower agree that the Credit Agreement shall be amended as follows:

 

A.                                   Interest Rate. Section 2.1(a) of the Credit
Agreement is hereby amended in its entirety as follows:

 

“(a)                            Interest Rates. All outstanding Obligations
shall bear interest on the unpaid principal amount thereof (including, to the
extent permitted by law, on interest thereon not paid when due) from the date
made until paid in full in cash at a rate equal to the Base Rate plus 0%, but
not to exceed the Maximum Rate. Each change in the Base Rate shall be reflected
in the interest rate applicable to Revolving Loans as of the effective date of
such change. All interest charges shall be computed on the basis of a year of
360 days and actual days elapsed (which results in more interest being paid than
if computed on the basis of a 365-day year). The Borrower shall pay to the
Lender interest accrued on all Revolving Loans in arrears on the first day of
each month hereafter and on the Termination Date.”

 

1

--------------------------------------------------------------------------------


 

B.                                     Eligible Domestic Accounts.

 

1.                                       Subsection (s) of the definition of
“Eligible Domestic Accounts” as set forth in Annex A to the Credit Agreement is
hereby amended in its entirety as follows:

 

“(s)                            owed by an Account Debtor which is obligated to
the Borrower respecting Accounts the aggregate unpaid balance of which exceeds
10% (or 60% in the case of Account Debtors identified by the Lender in its sole
discretion from time to time) of the aggregate unpaid balance of all Accounts
owed to the Borrower at such time by all of the Borrower’s Account Debtors, but
only to the extent of such excess; provided, that; any Accounts backed by
letters of credit acceptable to Lender shall not be deemed ineligible pursuant
to this subsection (s);”

 

2.                                       Subsection (t) of the definition of
“Eligible Domestic Accounts” as set forth in Annex A to the Credit Agreement is
hereby amended in its entirety as follows:

 

“(t)                              which represents the sale of demo machines;
and”

 

II.                                     Conditions. The effectiveness of this
Amendment is subject to the satisfaction of the following conditions precedent:

 

A.                                   Amendment. Fully executed copies of this
Amendment and the consent attached hereto signed by the Borrower and the
Guarantors as necessary, and delivered to Lender.

 

B.                                     Other Documents. Borrower shall have
executed and delivered to Lender such other documents and instruments as Lender
may reasonably require.

 

III.                                 Miscellaneous.

 

A.                                   Survival of Representations and Warranties.
All representations and warranties made in the Credit Agreement or any other
document or documents relating thereto, including, without limitation, any Loan
Document furnished in connection with this Amendment, shall survive the
execution and delivery of this Amendment and the other Loan Documents, and no
investigation by Lender shall affect the representations and warranties or the
right of Lender to rely thereon.

 

B.                                     Reference to Credit Agreement. The Credit
Agreement, each of the Loan Documents, and any and all other agreements,
documents or instruments now or hereafter executed and delivered pursuant to the
terms hereof, or pursuant to the terms of the Credit Agreement as amended
hereby, are hereby amended so that any reference therein to the Credit Agreement
shall mean a reference to the Credit Agreement as amended hereby.

 

C.                                     Credit Agreement Remains in Effect. The
Credit Agreement and the Loan Documents, as amended hereby, remain in full force
and effect and the Borrower ratify and

 

2

--------------------------------------------------------------------------------


 

confirm its agreements and covenants contained therein. The Borrower hereby
confirms that no Event of Default or Default.

 

D.                                    Severability. Any provision of this
Amendment held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Amendment and
the effect thereof shall be confined to the provision so held to be invalid or
unenforceable.

 

E.                                      APPLICABLE LAW. THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA.

 

F.                                      Successors and Assigns. This Amendment
is binding upon and shall inure to the benefit of the Lender and Borrower and
their respective successors and assigns; provided, however, that Borrower
may not assign or transfer any of their rights or obligations hereunder without
the prior written consent of the Lender.

 

G.                                     Counterparts. This Amendment may be
executed in one or more counterparts, each of which when so executed shall be
deemed to be an original, but all of which when taken together shall constitute
one and the same instrument.

 

H.                                    Headings. The headings, captions and
arrangements used in this Amendment are for convenience only and shall not
affect the interpretation of this Amendment.

 

I.                                         NO ORAL AGREEMENTS. THIS AMENDMENT,
TOGETHER WITH THE OTHER LOAN DOCUMENTS AS WRITTEN, REPRESENTS THE FINAL
AGREEMENT BETWEEN THE LENDER AND THE BORROWER AND MAY NOT BE CONTRADICTED BY
EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.
THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN LENDER AND BORROWER.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment under seal on the
date first written above.

 

 

AVIZA, INC.,

 

a Delaware corporation, formerly

 

known as Aviza Technology, Inc.

 

 

 

 

 

By:

/s/ Patrick C. O’Connor

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

BANK OF AMERICA, N.A.

 

 

 

 

 

By:

/s/ Stephen King

 

 

Name:

 Stephen King

 

 

Title:

 Vice President

 

 

4

--------------------------------------------------------------------------------


 

Each of the undersigned has executed a separate guaranty (collectively referred
to herein as the “Continuing Guaranty”) respecting the obligations of
Aviza, Inc., a Delaware corporation, formerly known as Aviza Technology, Inc.
(“Borrower”) owing to Bank of America, N.A. (“Lender”), as set forth in that
certain Credit Agreement dated as of August 6, 2004. Each of the undersigned
acknowledges the terms of the above Amendment and reaffirms and agrees that: its
respective Continuing Guaranty remains in full force and effect; nothing in any
Continuing Guaranty obligates Lender to notify the undersigned of any changes in
the financial accommodations made available to Borrower or to seek
reaffirmations of any Continuing Guaranty; and no requirement to so notify the
undersigned or to seek reaffirmations in the future shall be implied by the
execution of this reaffirmation.

 

 

AVIZA TECHNOLOGY INTERNATIONAL, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

  /s/ Patrick C. O’Connor

 

 

Name:

 

 

 

Title

 

 

 

 

 

 

 

VANTAGEPOINT VENTURE PARTNERS IV, L.P.,

 

a Delaware limited partnership

 

 

 

 

 

By:

  /s/ Alan E. Salzman

 

 

Name:

 Alan E. Salzman

 

 

Title

 Managing Member

 

 

 

 

 

 

VANTAGEPOINT VENTURE PARTNERS IV (Q),

 

L.P., a Delaware limited partnership

 

 

 

 

 

By:

  /s/ Alan E. Salzman

 

 

Name:

 Alan E. Salzman

 

 

Title

 Managing Member

 

 

 

 

 

 

AVIZA TECHNOLOGY LTD.

 

 

 

 

 

By:

  /s/ Patrick C. O’Connor

 

 

Name:

 

 

 

Title

 

 

 

5

--------------------------------------------------------------------------------